252 S.W.3d 425 (2003)
Woodrow W. MILLER, Appellant,
v.
COMMISSION FOR LAWYER DISCIPLINE, Appellee.
No. 01-03-00212-CV.
Court of Appeals of Texas, Houston (1st Dist.).
October 9, 2003.
Woodrow W. Miller, Houston, TX, pro se.
Linda A. Acevedo, Commission for Lawyer Discipline, Austin, TX, pro se.
Panel consists of Justices HEDGES, NUCHIA, and HIGLEY.

MEMORANDUM OPINION
PER CURIAM.
This is an appeal from a judgment signed October 30, 2002. Appellant has invoked the jurisdiction of this Court by filing a notice of appeal, but he has not paid the appellate filing fee. On March 28, 2003, this Court ordered that unless, within 15 days of the date of the order, appellant paid the appellate filing fee, his appeal would be dismissed. The 15 days have expired and appellant has not paid the appellate filing fee.
Accordingly, we dismiss the appeal. See TEX.R.APP. P. 42.3(b), (c).
All pending motions are denied as moot.